DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2021 has been entered.
 Allowable Subject Matter
Claims 1-4, 8, 9, 11-17, 19-21, 23, and 28-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art.  
Regarding claims 1 and 29, the subject matter not found was a medical device which comprises a constant-flow fluid pump, and in conjunction with the constant-flow pump a rotary valve fluidically connected to the pump comprising a first and second valve member, in which a controller produces a pulsatile flow by varying the angular velocity of the rotor over time, in combination with the other remaining limitations in the claim. In claim 1, the first and second valve members are more specifically expressed as a stator and rotor
Regarding claim 28, the subject matter not found was a method of replacing at least one function of a human organ comprising, mutatis mutandis, coupling the inlet and outlet of the above described constant-flow pump and rotary valve arrangement  to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
4 December 2021